Blackford, J.
Indictment for usurpation. Plea, not guilty. Verdict of guilty, and fine of one cent. Judgment accordingly.
This indictment is founded on two statutes. The offence charged is, that the defendant solemnized a marriage without being authorized to solemnize marriages. This offence is defined in the 9th section of the act -to regulate marriages. R. S. 1838, p. 411. The punishment is prescribed by the 47th section of the act concerning crime and punishment. R. S. 1838, p. 215. The indictment concludes against the statute. It should have concluded against the form of the statutes. The State v. Moses, 7 Blackf. 244 (1).
W. Quarles and H. O’Neal, for the appellant.
A. A. Iiammond, for the state.

Per Curiam.-

-The judgment is reversed. Cause re. manded, &c.

 The State v. Hunter, ante, p. 212.